Citation Nr: 1813102	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-56 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder disorder (also claimed as a left deltoid disorder).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This appeal to the  Board of Veterans' Appeals (Board) arose from a June 2017 rating decision in which the RO denied compensation under 38 U.S.C. § 1151 for a left shoulder disorder (also claimed as a left deltoid disorder).  The Veteran timely perfected an appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 8 C.F.R. § 20.900(c) (2017). 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder condition (also claimed as a left deltoid condition).


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a December 2017 statement, the Veteran withdrew from appeal the claim of  entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder condition (also claimed as a left deltoid condition).  Thus, as there remains no allegation of error of fact or law for the Board to address with respect to this issue, the Board does not have jurisdiction over the appeal as to this matter, it must be dismissed.


ORDER

The appeal as to the matter of entitlement to compensation under 38 U.S.C. § 1151 for a left shoulder condition (also claimed as a left deltoid condition), is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


